Order entered December 10, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01250-CV

                       MOMENTIS U.S. CORPORATION, Appellant

                                             V.

               SHELDON WEISFIELD AND WESLEY BISHOP, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13869

                                         ORDER

       The Court GRANTS the parties’ December 9, 2013 joint motion to extend the deadlines

for briefs. We ORDER appellees to file their brief by December 12, 2013. Appellant’s reply

brief is due by January 8, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE